DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 10/08/2021 have been entered.

Examiner Notes 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
	Applicant’s arguments on pages 6-16, filed on 10/08/2021 have been fully considered and are not persuasive.

	Applicant argue with respect to claim 1, applicant states “improperly relies upon reflective image source 6810 of Osterhout as forming both the presently claimed secondary mirror as well as the separately identified image source claim element.”
	Examiner respectfully disagrees.  In claim 1 there is no limitation stating that the image source and the secondary mirror has to be separate components.  In fact, the claim limitation language in claim 1 suggest that they may be used as one component for further clarity as stated from Osterhout paragraph [0439] the reflective image source 6810 consists of components which comprises an image source and a reflective component which has an interaction of being optically coupled.  The prior art are all proper  in the same endeavor as the applicant instant application and is prior to application invention filing date and obvious to one of ordinary skill in the art at the time the claimed invention was made and it is not based on applicant’s teachings.

	Applicant argues with respect to claim 1, applicant states “simultaneous requirement regarding distinct relative positioning of the first reflective surface, secondary mirror, and optical fold element is clearly not taught by the distinct arrangement of elements in Osterhout.”


	Applicant argues with respect to claim 1, applicant argues that none of the cited reference teaches an intermediate image in an optical path between an image source and a secondary mirror with an optical fold element and such secondary mirror.
	Examiner respectfully disagrees.  The cited reference Welch teaches in figure 9 an intermediate image 940 is formed in the optical path between the image source (digital light processing system (DLP) 902) and the secondary mirror (beamsplitter 908).
	
	The requirements for a proper response to a rejection may be found in 37 CFR .111(b) and MPEP  § 714.02; see also 707.07(a).  The rest of the remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis, but Applicant’s remarks are only generalization not tied to the facts of the cases.  Thus, the rest of the remarks in the response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 714.02.  However, the applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.

It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 

The rejection of claim 1 is, therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-14, 16-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20180129112 in view of Welch et al. US 20180095284 (hereinafter Welch) and Bauer et al. WO 2016161175 (hereinafter Bauer).
Regarding claim 1, Osterhout teaches 
	a near eye display assembly (figures 14, 30, and 68-79 and paragraph [0002], head worn computer) comprising,
	(a) frame (front frame 1430, temple portion 1432, ear-horn 1434);

	(c) a secondary mirror (reflective image source 6810) operably connected to the frame (1430, 1432, 1434) as a second reflective surface (6810) configured to be positioned proximate a side of a nose adjacent to the eye of a user (6880) of the display assembly (figure 68 illustrates the compact optical display assembly of a HWC 102) when the first reflective surface is positioned in front of an eye of a user (6870 is in front of the eye of a user shown in figure 68) of the display assembly (figure 68 illustrates the compact optical display assembly of a HWC 102);
	(d) an image source (reflective image source 6810, compensating retarder film 6815, polarized light source 6850) operably connected to the frame (1430, 1432, 1434; paragraph [0281] teaches front surface 1428 further conceals the upper optics) and optically couple to the secondary mirror (6810) along an optical path (optical path shown in figure 68); and
	(e) an optical fold element (reflective polarizer 6830) between the image source (6810, 6815, 6850) and the secondary mirror (6810) in the optical path (optical path shown in figure 68), 

wherein the combiner (6870, 6890, 6860) and the secondary mirror (6810) are in an off-axis folded geometry which directs images from the optical fold element (6830) to an eyebox of the near eye display assembly (eyebox 6882; paragraph [0436] teaches figure 68 illustrates the compact optical display assembly of a HWC 102), and enables the combiner (6870) to be positioned at a tilt angle so that unobscured images are conveyable between the optical fold element (6830) and the secondary mirror (6810) while providing an FOV of at least 30 degrees and an eyebox width of at least 5 mm (paragraph [0443] teaches the systems and methods described herein with respect to figures 68 to 71 have a number of advantages; the overall height of the compact optical display assembly can be less than 24 mm as measured from the reflective image source 6810 to the bottom edge of the rotationally curved partial mirror 6860 for a display that provides a 30 degree diagonal field of view with a 6x10 mm eyebox.).
	Osterhout does not specifically teach an intermediate image is formed in the optical path between the image source and the secondary mirror.
	Welch teaches a near eye display assembly (figure 9), wherein an intermediate image (intermediate image plane 940) is formed in the optical path between the image source (digital light processing system (DLP) 902) and the secondary mirror (beamsplitter 908).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display of Osterhout with an intermediate image is formed in the optical path 
Osterhout in view of Welch does not specifically teach at least one of the combiner and the secondary mirror include a freeform surface, wherein a freeform component of the freeform surface corrects optical aberrations induced by a tilting and decentering of the first reflective surface and the second reflective surface, and wherein at least the combiner includes a nanostructured meta-surface which further provides wavefront control of an image from the image source to be directed to the eye box.
Bauer teaches a near eye display assembly (figures 1-4), at least one of the combiner and the secondary mirror include a freeform surface (paragraph [0009] teaches the combiner and the secondary mirror includes a freeform nanostructured surface), wherein a freeform component of the freeform surface corrects optical aberrations induced by a tilting and decentering of the first reflective surface and the second reflective surface (paragraph [0009] teaches freeform property is configured to correct optical aberrations induced by a tilting and decentering of the first reflective surface and the second reflective surface; paragraph [0033]), 
and wherein at least the combiner includes a nanostructured meta-surface which further provides wavefront control (paragraph [0034] teaches the nanostructured surface provides for wavefront control) of an image from the image source to be directed to the eye box (paragraph [0009] teaches the combiner and the secondary mirror includes a freeform nanostructured surface; paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display of Osterhout in view of Welch with 

Regarding claim 2, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Bauer further teaches 
the near eye display assembly (figures 1-4) of claim 1, wherein the nanostructured meta-surface comprises a meta-grating at least partially defined by a unit cell having a plurality of meta-atoms (paragraph [0004] teaches a freeform nanostructured surface having a meta-grating at least partially defined by a unit cell having a plurality of meta-atoms).  The reason for combining is the same above claim 1.
Regarding claim 3, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Bauer further teaches 
the near eye display assembly (figures 1-4) of claim 2, wherein the unit cell includes at least three meta-atoms (claim 2 teaches the unit cell includes at least four meta-atoms).  The reason for combining is the same above claim 1.
Regarding claim 4, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Bauer further teaches 
the near eye display assembly (figures 1-4) of claim 2, wherein each of the meta-atoms in the unit cell has a different length to width ratio (claim 3 teaches each of the meta-atoms in the 
Regarding claim 5, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Osterhout further teaches 
the near eye display assembly (figures 14, 30 and 68-79 and paragraph [0002], head worn computer) of claim 1, wherein the optical fold element (reflective polarizer 6830) comprises one or more fold mirrors (6830; paragraph [0442]).
Regarding claim 6, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Osterhout further teaches 
the near eye display assembly (figures 14, 30 and 68-79 and paragraph [0002], head worn computer) of claim 5, further comprising a relay lens (lens 6820) positioned between the optical fold element (6830) and the secondary mirror (6810) in the optical path (shown in figure 68; paragraph [0442]).
Regarding claim 8, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Osterhout further teaches 
the near eye display assembly (figures 14, 30 and 68-79 and paragraph [0002], head worn computer) of claim 1, wherein the optical fold element comprises a fold prism (wedge 2960; paragraph [0352]) comprising a first external refractive surface (rays entering 2960), an internal reflective surface (rays reflected from 2960), and a second external refractive surface (rays exiting 2960).
Regarding claim 10, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Bauer further teaches 

Regarding claim 11, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Bauer further teaches 
the near eye display assembly (figures 1-4) of claim 1, wherein both the combiner and the secondary mirror include a freeform surface (claim 10 teaches a combiner and a secondary mirror, wherein both the combiner and the secondary mirror include a freeform surface).  The reason for combining is the same above claim 1. 
Regarding claim 12, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Osterhout further teaches 
the near eye display assembly (figures 14, 30 and 68-79 and paragraph [0002], head worn computer) of claim 1, further comprising an optical relay (6820) in the optical path between the image source (6810, 6815, 6850) and the optical fold element (6830), wherein the optical relay includes at least one of a spherical, aspheric, anamorphic, anamorphic aspheric, or freeform optic or lens (lens 6820; paragraph [0442]).
Regarding claim 13, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Bauer further teaches 
the near eye display assembly (figures 1-4) of claim 1, wherein the combiner includes a freeform nanostructured surface having a meta-grating at least partially defined by a unit cell having a plurality of meta-atoms (claim 1 teaches wherein the at least one of a combiner, a 
Regarding claim 14, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Bauer further teaches 
the near eye display assembly of claim 1, wherein the combiner comprises a nanostructured meta-surface comprising metal nano-tokens coated with a protective dielectric layer to protect the meta-surface from metal oxidation and sample degradation (paragraph [0038] teaches the unit cell includes three layers – a base layer, a dielectric layer and a meta-atom layer.  The dielectric layer is support by the base layer and the meta-atom layer is supported by the dielectric layer  and paragraph [0042] teaches the combiner can include a freeform nanostructured surface having a freeform surface as well as a nanostructured surface, such as the meta-grating (nano-tokens or nano-atoms) and paragraph [0040]).    The reason for combining is the same above claim 1. Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
	Also, the examiner notes that claim limitation of “coated” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113
Regarding claim 16, Osterhout in view of Welch and Bauer teaches the invention as set forth above and Osterhout further teaches the near eye display assembly (figure 171 and paragraph [0188]), providing a FOV of at least 35 degrees (paragraph [0188] teaches 60 degree field of view).
Regarding claim 17, Osterhout in view of Welch and Bauer teaches the invention as set forth above and Osterhout further teaches the near eye display assembly (figure 171 and paragraph [0188]), providing a FOV of at least 40 degrees  (paragraph [0188] teaches 60 degree field of view).
Regarding claim 18, Osterhout in view of Welch and Bauer teaches the invention as set forth above and Osterhout further teaches the near eye display assembly (figure 171 and paragraph [0188]), providing a FOV of 35-60 degrees (paragraph [0188] teaches 60 degree field of view).
Regarding claim 19, Osterhout in view of Welch and Bauer teaches the invention as set forth above and Osterhout further teaches the near eye display assembly (figure 171 and 
Regarding claim 20, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Osterhout further teaches 
the near eye display assembly (figures 14, 30 and 68-79 and paragraph [0002], head worn computer) of claim 1, providing an eyebox width of at least 6 mm (paragraph [0443] teaches 6x10 mm eyebox).
Regarding claim 21, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Osterhout further teaches 
the near eye display assembly (figures 14, 30 and 68-79 and paragraph [0002], head worn computer) of claim 1, providing an eyebox width of at least 7 mm (paragraph [0443] teaches 6x10 mm eyebox).
Regarding claim 22, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Osterhout further teaches 
the near eye display assembly (figures 14, 30 and 68-79 and paragraph [0002], head worn computer) of claim 1, providing an eyebox width of at least 8 mm (paragraph [0443] teaches 6x10 mm eyebox).
Regarding claim 24, Osterhout in view of Welch and Bauer teaches the invention as set
forth above and Osterhout further teaches 
the near eye display assembly (figures 14, 30 and 68-79 and paragraph [0002], head worn computer) of claim 1, wherein the frame (front frame 1430, temple portion 1432, ear-horn 1434) comprises left and right temples (shown in figure 14 there is a left and right temple 1432 and ear-.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20180129112 in view of Welch et al. US 20180095284 (hereinafter Welch) and Bauer et al. WO 2016161175 (hereinafter Bauer) as applied to claim 5 above, and further in view of Griffin et al. US 20180143427 (hereinafter Griffin).
Regarding claim 7, Osterhout in view of Welch and Bauer teaches the invention as set forth above but is silent regarding the optical fold element comprising a fold mirror having a freeform surface.
Griffin teaches the near eye display assembly (figure 8c), wherein the optical fold element comprises a fold mirror (reflector 21) having a freeform surface (paragraph [0014] teaches freeform surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Osterhout in view of Welch and Bauer, to use the optical fold element comprising a fold mirror having a freeform surface as taught by Griffin, for the purpose of getting some flexibility in controlling aberrations (paragraph [0014]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20180129112 in view of Welch et al. US 20180095284 (hereinafter Welch) and Bauer et al. WO 2016161175 (hereinafter Bauer) as applied to claim 8 above, and further in view of Hu US 9,946,075.
Regarding claim 9, Osterhout teaches the near eye display assembly (figures 14, 30 and 68-79 and paragraph [0002], head worn computer), wherein the first external refractive surface (rays entering 2960), the internal reflective surface (rays reflected from 2960), and the second external refractive surface (rays exiting 2960) of the fold prism (wedge 2960; paragraph [0352]).
Osterhout is silent regarding a prism comprises a freeform surface.
Hu teaches the near eye display assembly (figure 2 and column 5, lines 25-35), wherein the prism (freeform prism 262) comprises a freeform surface (figure 2, 262).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Osterhout, to use a prism comprising a freeform surface as taught by Hu, for the purpose of displaying the image to the user to see (column 7, lines 8-20).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20180129112 in view of Welch et al. US 20180095284 (hereinafter Welch) and Bauer et al. WO 2016161175 (hereinafter Bauer) as applied to claim 14 above, and further in view of
Yoshikaie US 20200057307.
Regarding claim 15, Osterhout in view of Welch and Bauer teaches the invention as set
forth above but is silent regarding wherein protective dielectric layer comprises poly(methyl methacrylate).
Yoshikaie teaches the near eye display assembly (figures 1 and 4), wherein protective dielectric layer comprises poly(methyl methacrylate) (paragraph [0083] protective layer may be formed by coating comprising polymethyl methacrylate (PMMA)).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20180129112 in view of Welch et al. US 20180095284 (hereinafter Welch) and Bauer et al. WO 2016161175 (hereinafter Bauer) as applied to claim 1 above, and further in view of Haddick et al. US 20120212499 (hereinafter Haddick).
Regarding claim 23, Osterhout in view of Welch and Bauer teaches the invention as set forth above but is silent regarding a FOV of 35-60 degrees and an eyebox width of 5-8 mm .
Haddick teaches the near eye display assembly (figure 82 and paragraph [0228]),  providing a FOV of 35-60 degrees and an eyebox width of 5-8 mm (paragraph [0228] teaches 38 degree field of view and 8 mm wide eyebox).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Osterhout in view of Welch and Bauer, to use a FOV of 35-60 degrees and an eyebox width of 5-8 mm as taught by Haddick, for the purpose of providing a display area that matches the eye spacing of the user (paragraph [0232]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20180129112 in view of Welch et al. US 20180095284 (hereinafter Welch) and Bauer et al. WO 2016161175 (hereinafter Bauer) as applied to claims 1 and 24 above, and further in view of Jethmalani et al. US 20150293382 (hereinafter Jethmalani).
Regarding claim 25, Osterhout in view of Welch and Bauer teaches the invention as set forth above but is silent regarding a nosepiece to temple distance is from 35-60 mm.
Jethmalani teaches the assembly (figure 2), wherein a nosepiece to temple distance is from 35-60 mm (paragraph [0069] teaches figure 2, 210 is the size of a lens hole on a frame where the horizontal dimension of 54 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Osterhout in view of Welch and Bauer, to use a nosepiece to temple distance is from 35-60 mm as taught by Jethmalani, for the purpose of a proper fit so that the user can see through it properly (paragraph [0068] and [0069]).
Regarding claim 26, Osterhout further teaches the near eye display assembly (figures 14, 30, and 68-79 and paragraph [0002], head worn computer), wherein the secondary mirror (reflective image source 6810) configured to be positioned proximate a side of the nose of a user (6880) and the optical fold element (reflective polarizer 6830) configured to be positioned proximate the temple of a user (paragraph [0281] teaches front surface 1428 further conceals the upper optics).
Osterhout in view of Welch and Bauer is silent regarding a nosepiece to temple distance is from 35-60 mm.
Jethmalani teaches the assembly (figure 2), wherein a nosepiece to temple distance is from 35-60 mm (paragraph [0069] teaches figure 2, 210 is the size of a lens hole on a frame where the horizontal dimension of 54 mm).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872